Section 28
(Rev. 2/82)

Wh

the Superin

all that pa land situ
District and
(in Elock /.Sestise Num

containing approximately

wn as Lot Nurnber

oti neon eer Be a hectares
vision of the Land Code, cannot be given because the

e in accorda

and whereas a lea

of the land has not. yet been practicable now therefore I, the said Superintendent,
hereby agree to the said LEMBAGA _PEMBANGUNAN DAN LINDUNGAN Taek ind

_ NIRWANA MUHIBBAH SDN. BHD.

immediate surve

entering into pos:
day of.......Qgh0 -
dollars... Ringe: r 5: hundred and t elve onl:

or to the payment o7 si

ment therefor of the annual rent of
(RM9,312.00)

‘h revised rent as may hereafter be determined under section 1 of the Rand

Code, and subject to the foliowing terms and conditions:
(1) Upon the completion of a proper survey of the land the holder of this provisional

lease will be given a lease in accordance with the provisions of the Land Code, and subject to

conditions and restrictions (including any modifications of implied conditions

steak hs be used only

the balance then

arm Of...

emaining of the rom the dute of this

isiona! lease

(3) The holder o: 1] not de entitied to a lease of an area equal to

the area above an area as the survey shows to be available

ident have hereunto set my hand and sea! of
Octgber,

Scale

Names of co-proprietors:—
LEMBAGA PEMBANGUNAN DAN LINDUNGAN TANAH, a body e
under the Land Custody and Development Authority Ordinance
No. 4 of 1981 in Sarawak (7/10ths undivided share); and
NIRWANA MUHIBRAH SDN. BHD., a Company incorporated and
registered in Malaysia under the Companies Act, 1965
(3/10ths undivided share)

Premium:— Ringgit Malaysia one million eight hundred and
ighty-five thousand only (RMI,885,000.CO)

tab

(a) instalment of RM630,000.00 is to be paid on
of the provisional lease;
(5) *¢ of RM703,765.34 is to be p

ird instalment of RM703,765.

on 1.1.2000.

to and egress from any trunk
road shall be subject to the approval in writing
the Director of Lands and Surveys which approval
shall be obtained prior to the commencement of

of such point of ingress

All points of ingress

construction and/or use
or egress;

entitled to a lease for
c this provisiona! lease
quired for che purpose of a road

Ll have no rights + :
id without an

or mineral deposits from +

zed by the ta

appropriate licence issu
authority;

nt of this land shall not interfer
with the rights of the existing timber and/or
mining licensee to fell and extract timber or tc
extract mineral deposit within the respective
see's authorised area of operation;

The proprietor is required under the Natural
Sources and Environment (Prescribed Activities
Order, 1994 to undertake an Environmental Impact
Assessment Study on the area prior to project
lementation and to submit ten (10) copies of
Natural Resources

report to che Secretary,

and Environment Board;

ent that adjacent areas have been

for different crops and crop zoning is
not possible, a buffer zone of 200 metres shall b
ced along the common boundary of the

No drain shall be builc within the

2CO metres from each side of the
undary. Activities carried out within
zone shall be limited and have to be
ed by the Plantation Land Committee or any

Inc

appro:
designated authority;

Prior to commercial development of peat soils, the
nent shall carry out a survey and

rt on the peat depth and long term

d project area. (This

project pr

submit a ri

L

ST Ss Bs fF SF FF EF 2 ES = lm

(x) The proprietor shall commence field planting within thre

(xi)

(xii)

CONTINUATION SHEET
NO. 1

RESTRICTIONS AND SPECIAL CONDITIONS
(including any modification of implied conditions and restrictions)

lease and shall complete at least fifty percent of the

at the end of the seventh year. The whole of the nete
by the end of the tenth year from the date of is

plantable area
be fully planted

sue of

The observance of condition (x) shall be enforced by the M
responsible for Land Developrent or any agents duly
and the Minister or the agents so appointed shall have the rights
reasonable time; and

being
ng in that behalf

the land at all

A breach or a defaule in the observance of any or all the condici
render the land liable to forfeiture and the Superin
ray, on behalf of the Government, declare the estate or i
title to be forfeited and re-enter the land or the port
breach or default eccurs in accordance with section 33(1) of the Land Code.

above shall
horised by him
red by that document of
t of which the

ri
7]
d
6

Storey No. Parcel No

DISTRICT

L
a

Limitation, Easement, Ete. & Annotation

Signature of Registrar/Assi. Registrar

REMARKS:

oe
se
we
reaQsyl ses te
en oes (ae ‘9002'60'12 /0 9002;

— QRLb'T 244 HO 'NOS NOLLVLYYTd Of LUIFd GQ $1 s01atsdosd pasas)8a

so Shen

| BOVE Vy_Roterad Crmyo- fr oue-yuspfhoaang,-eupr

sick fo-popRIe ER T-op4 00°000'

SACO wt _ reed peezn ter fanoaens stp apipatuoyosy

VF oap2"6 "4

60 18

G2G0 48 aoOe*e +L

TIENT SPFA OO'OOO*OZL* EWU toy “aE “NES NOLEN 91

JD 07 posxe;

‘oy fo osmyentig

21a Wn9AWD ‘aflaNyD ‘asuaqng Kaulony Jo saan

s9ysuvay

